Citation Nr: 1540688	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  06-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for aseptic necrosis of the femoral head, status post left hip total replacement ("left hip disability").

2.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the lower thoracic and lumbar spine, associated with the left hip disability ("lumbar spine disability").

3.  Entitlement to an initial rating in excess of 20 percent for patellofemoral osteoarthritis of the left knee, associated the left hip disability ("left knee disability").

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral osteoarthritis of the right knee, associated with aseptic necrosis of the femoral head, status post right hip total replacement ("right knee disability").

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture ("right ankle disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and August 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The July 2004 rating decision granted service connection for the lumbar spine disability (20 percent rating), left knee disability (20 percent rating), and right knee disability (10 percent rating), all effective October 3, 2003.  The August 2004 rating decision granted service connection for the right ankle disability (10 percent rating, effective October 3, 2003) and continued a 50 percent disability rating for the left hip disability.

In July 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

The issue of entitlement to service connection for a neck disability, including as secondary to the service-connected lumbar spine disability, has been raised by the record in the July 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of higher initial ratings for the lumbar spine disability, left knee disability, right knee disability, and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the July 2015 Board hearing, the Veteran withdrew his appeal of an increased rating for the left hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of an increased rating for the left hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran expressly withdrew his appeal on the record in the July 2015 Board hearing.  In addition, the Veteran indicated in July 2015 in a written statement that he requested to withdraw the issue of entitlement to an evaluation in excess of 50 percent for the left hip disability.  In light of these statements, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased rating in excess of 50 percent for the left hip disability is dismissed.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran seeks increased initial ratings for a lumbar spine disability, bilateral knee disabilities, and a right ankle disability.  He was most recently examined by VA for these disabilities in October 2011, nearly four years ago.  There is evidence that his disabilities have increased in severity since that time.  The Veteran stated in the July 2015 Board hearing that since the VA examinations in 2011, an MRI of his lumbar spine showed marked degeneration and that two vertebrae, L5 and S1, have fused together.  In addition, the Veteran had recently begun using a back brace and had radio frequency ablation performed on his back due in June 2015.  The Veteran testified that the symptoms of his bilateral knee and right ankle disabilities have increased, including swelling and decreased ranges of motion.  He stated that he used knee braces and that his left knee feels like it is going to give out approximately six times per month.  The Veteran also noted that he experienced numbness in the toes on his right foot at times.  The October 2011 VA examination was silent for mention of back and knee braces, vertebrae fusion, and swelling.  Thus, due to the Veteran's statements regarding his symptomatology as well as the length of time since the prior VA examinations, the Board finds that a new VA examination is warranted.

On remand updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation. The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated VA treatment records should be obtained. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, schedule the Veteran for an examination to determine the current levels of severity of the service-connected lumbar spine disability, bilateral knee disabilities, and right ankle disability.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached. 

The examiner is asked to describe the ranges of motion of the thoracolumbar spine, bilateral knees, and right ankle, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


